DETAILED ACTION
Claims 1-28 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method for managing aircraft modification, the method comprising: establishing a link to a customer information database in response to receiving a launch input for a modification marketplace entered by a user via a graphical user interface, wherein the customer information database includes identification information and customer information associated with the user; determining whether the user is authorized to access the modification marketplace using the identification information associated with the user; establishing a link to an engineering database containing aircraft product information in response to a determination that the user is authorized to access the modification marketplace; and providing, via the graphical user interface, a selected level of access to the aircraft product information in the engineering database based on the customer information associated with the user, classified in G06Q 30/0641.
II. Claims 18-28, drawn to a system for managing modifications to aircraft, the system comprising: a graphical user interface for display on a display system; and a modification marketplace presented to a user via the graphical user interface, wherein the modification marketplace comprises: an access manager that establishes a link to a customer information database in response to receiving a launch input for a modification marketplace entered by the user via a graphical user interface, wherein the customer information database includes identification information and customer information associated with the user; determines whether the user is authorized to access the modification marketplace using the identification information associated with the user; establishes a link to at least one of a plurality of data systems containing aircraft product information in response to a determination that the user is authorized to access the modification marketplace; and provides, via the graphical user interface, a selected level of access to the aircraft product information based on the customer information associated with the user; and a retrofit manager that receives, via the graphical user interface, user input selecting a set of aircraft , classified in G06F 16/252.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as one that uses a retrofit manager that receives user input selecting a set of aircraft and customizes an experience of the user within the modification marketplace based on the set of aircraft selected, whereas the process establishes a link to an engineering database containing aircraft product information.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 1) the separate classification thereof shows that each invention has attained recognition in the art as a separate subject for inventive effort and also a separate field of search, 2) the different preamble thereof shows that applicant recognizes each invention as belonging in separate fields, and 3) a different field of search is required as it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625